 Case 3:17-cv-01362 Document 1214 Filed 02/02/21 Page 1 of 1 PageID #: 42039



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

       Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

       Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                                   ORDER

       The hearing in these cases scheduled for February 3, 2021,

is hereby CONTINUED until Tuesday, February 9, 2021, at 9:00

a.m., via videoconference.

       The Clerk is directed to send copies of this Order to those

counsel of record who have registered to receive an electronic

NEF.

          IT IS SO ORDERED this 2nd day of February, 2021.

                                  ENTER:


                                             David A. Faber
                                             Senior United States District Judge
